'
i           Case 2:18-cv-03735-PBT Document 29 Filed 06/26/19 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

    ELIZABETH PAN?ARELLA and JOSHUA
    PANZARELLA, individually and on behalf of
    all others similarly situated,

                        Plaintiffs,
                                                         No. 2: l 8-cv-03735-PBT
            v.
    NA VIENT SOLUTIONS, LLC,

                        Defendant.


                        SECOND STIPULATION AND PROPOSED ORDER

            Plaintiffs Elizabeth Panzarella and Joshua Panzarella (together, "Plaintiffs") and

    defendant Navient Solutions, LLC ("Defendant"), by and through their respective counsel of

    record, stipulate as follows:

            WHEREAS, Plaintiffs filed a Motion to Compel Discovery (the "Motion") on June 6,

    2019 (Doc. 25);

            WHEREAS, Defendant's response to the Motion was originally due on June 20, 2019;

            WHEREAS, on June 18, 2019, the parties filed a stipulation to extend Defendant's

    deadline to June 27, 2019;

            WHEREAS, on June 19, 2019, the court granted the stipulation;

            WHEREAS, to facilitate the parties' further attempts to resolve the issues addressed in

    the Motion, which have been and are continuing, the parties have agreed to further extend the

    date by which Defendant must respond to the Motion by an additional twelve (12) days, from

    June 27, 2019 to July 9, 2019.




    ACTIVE 44190248v1
        Case 2:18-cv-03735-PBT Document 29 Filed 06/26/19 Page 2 of 2




        IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through

their respective counsel ofrecord, that Defendant's time to respond to the Motion is extended by

twelve (12) days, to and including July 9, 2019.

Dated: June 25, 2019                        Respectfully submitted,
                                            GREENBERG TRAURIG, LLP



                                            By: Isl Lisa M Simonetti
                                                Lisa M. Simonetti
                                                simonettil(a),gtlaw.com
                                                1840 Century Park East, Suite 1900
                                                Los Angeles, CA 90067
                                                Tel.: (310) 586-7700
                                                Fax: (310) 586-7800

                                                   Attorneys for Defendant
                                                   Navient Solutions, LLC

                                             Respectfully submitted,
                                             FRANCIS & MAILMAN, P.C.



                                            By:    Isl James A. Francis
                                                   James A. Francis
                                                   jfrancis@,consumerlawfirm.com
                                                   David A. Searles
                                                   dsearles@consumerlawfirm.com
                                                   I 600 Market Street, Suite 25 I 0
                                                   Philadelphia, PA 19 I 03

                                                   Attorneys for Plaintiffs
                                                   Elizabeth Panzarella and Joshua Panzarella


PURSUANT TO THE STIPULATION, IT IS SO ORDERED:



                                                        HON. PETRESE B. TUCKER
                                                     UNITED STATES DISTRICT JUDGE


                                                   -2-
ACTIVE 44190248v1
